Case 7:19-cv-08403-VB Document 4 Filed.09/16/19 Page 1 of 12

'

RECEIVED
_ SDNY DOCKET UNIT

2019 SEP 16 PM |: 35
OLE iy ae

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

JONATHAN KUHL ;
: INDEX: 19-cv-8403

Plaintiff
v.

U.S. BANK TRUST NATIONAL

ASSOCIATION , NOT IN ITS INDIVIDUAL

CAPACITY BUT SOLELY AS OWNER

TRUSTEE FOR LEGACY MORTGAGE

ASSET TRUST 2018GS-1, MTGLQ

INVESTORS, LP and RUSHMORE LOAN :
MANAGEMENT SERVICES LLC : ORDER TO SHOW

: CAUSE
Defendants :
ee a ------X

 

On reading and filing the affidavit of the self-represented plaintiff, Jonathan Kuhl,
Dated September 12, 2019, and all the pleading and papers had to before, it is
hereby

ORDERED that Rushmore Loan Management Services LLC show cause before
this court at the courthouse, 300 Quarropas St., White Plains, N.Y. on
at AM/PM why an Order should not issue from this court directing
Rushmore to immediately release to Mr. Kuhl $76,250 in insurance settlement
funds which it hold and which it had agreed to pay him previously.

LET service this order by Express Mail on Rushmore Loan Management Service
LLC at 15480 Canyon Rd., Irvine, CA and U.S. Bank Trust NA at 800 Nicollet

Mall, Minneapolis, Minn. 55402 onor before be considered good and
sufficient service.

SO ORDERED:

Dated: Sept. , 2019

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 2 of 12

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

JONATHAN KUHL :
: INDEX: 19-cv-8403

Plaintiff
Vv.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE

ASSET TRUST 2018GS8-1, MTGLQ : AFFIDAVIT IN
INVESTORS, LP and RUSHMORE LOAN : SUPPORT OF
MANAGEMENT SERVICES LLC : ORDER TO SHOW
: CAUSE
Defendants :
<= — ey en nee

 

JONATHAN KUHL states and deposes as follows:

1. Lam the plaintiff in this action and familiar with the facts. I submit this
affidavit in support of my motion, brought on by Order to Show Cause, seeking an
Order directing Rushmore Loan Management Services Inc. (“Rushmore”) to
immediately release to me $76,250 of the funds I received on an insurance claim.
based on the destruction of my garage/workshop at:-115 South Quaker Lane, Hyde
Park, N.Y. |

2. The details of this claim as directed at Rushmore are spelled out in the

complaint, a copy of which is attached, but are briefly summarized here.
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 3 of 12

23. The garage/workshop on my property was completely destroyed in a fire
seven months ago in February of 2019. T was seriously burned in the fire. Since
| then, my income has been severely restricted and I have had trouble keeping up my
mortgage payments. |

24, On April 12, 2019, the insurance company sent $151,877 to Rushmore,
the loan servicer for U.S. Bank Trust N.A., my apparent mortgage holder which
funds were placed in escrow. Rushmore then told me on April 22, 2019 it was
sending me one third of the insurance proceeds ($50,625) but in fact only sent me
$25,000. It said it would send me an additional one third (or another $50,625)
when the work was 40 percent completed. On July 9, 2019, a Rushmore agent
inspected the work in progress and told me he was advising the loan servicer that
the work was 50 percent completed.

25. Since then, I have had a series of phone calls from Rushmore as recently
as last Thursday indicating it was sending me more money, without saying how
much, and no money was ever sent,

26. [have two contracts which if | can get my workshop functioning will
pay me enough to bring my mortgage payments up to date, but even without full
payment I need the promised $75,000 to at least get my workshop partially

working to start that work.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 4 of 12

27, U.S. Bank Trust was served in Minneapolis on Friday. Service was
attempted on Rushmore Loan in California on Thursday, but the company refused
to accept the papers from a process server,

28 Last week I received in the mail a Notice of Pendency, but I have not
been served with a foreclosure complaint, nor has anyone in my household and
there has been nothing posted on my premises.

29, Without the insurance settlement funds improperly held in escrow by
Rushmore, I face immediate and irreparable harm --- the loss of my home and my
source of income --- and I have no remedy at law.

29. Pursuant to 18 USC 1621, I swear that the above statements are true
under penalty of perjury. The relief sought by this motion has not been previously
asked of this court or any other court.

WHEREFORE, I ask that an Order issue from this court directing Rushmore to
immediately release to me $76,250 of the insurance proceeds from my claim
currently held in its escrow accounts, together with such other and further relief as
the court deems just.

Respectfully,

Jonathan Kuhl, pro se

DATED: September 16, 2019

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 5 of 12

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

-- won nnn nnn nnn nnn nnn nnn x

JONATHAN KUHL

Plaintiff
¥y,

U.S. BANK TRUST NATIONAL

ASSOCIATION , NOT IN ITS INDIVIDUAL

CAPACITY BUT SOLELY AS OWNER

TRUSTEE FOR LEGACY MORTGAGE

ASSET TRUST 2018GS-1, MTGLQ

INVESTORS, LP and RUSHMORE LOAN :
MANAGEMENT SERVICES LLC : COMPLAINT

Defendants

- -——=—= see — e+ + ee x

Plaintiff Jonathan Kuhl complains as follows:
PRELIMINARY STATEMENT
1. This action concerns the mortgage on Mr. Kuhl’s home at 11

Melanie Way, Hyde Park, N.Y. On February 14, 2019, LSF8 Master

Participation Trust (“LSF8”) belatedly recorded the assignment of the mortgage

on Mr. Kuhl’s home to MTGLQ Investors LP. (“SMTGLQ”) The very same day.

MTGLO assigned Mr. Kuhl’s mortgage to U.S. Bank National Association

Not In Its Individual Capacity But Solely as Owner Trustee for Legacy

Mortgage Asset Trust 2018 GS1. (“The Trust”)

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 6 of 12

2. More than 30 days have passed since that date, and Mr. Kuhl has not
received notice of the assignments. These are violations of 15 USC 1641 g.

3. In or around February of 2019, the garage/workshop on Mr. Kuhl’s
home burned to the ground and the plaintiff himself was badly injured. Because
of this, Mr. Kuhl’s income for the last six months has been severely impaired.

4. The premises were insured by Great American Insurance Group.
(“GAIC”) On April 12, 201, GAIG e-mailed Mr. Kuhl that it has approved his
claim relating to the fire, and sent $151,877 to the loan servicer, Rushmore Loan
Management Services. (“Rushmore”).

5. On April 22, 2019. Rushmore wrote Mr. Kuhl that it was releasing
one third of the insurance proceeds (or $50,625) to him so he could start work.
Instead, without explanation, it short-changed him by sending only $25,000.

6. The April 22, 2019 letter also said that an additional one third (Or
$50,625) would be sent to him as soon as an inspector viewed the premises and
reported that the work was at least 40 percent complete.

7. On July 9, 2019 after an inspection, Rushmore’s agent told Mr. Kuhl
he was satisfied that the work had been 50 percent completed and he would advise
Rushmore of that.

8. To date, Rushmore has released only the initial $25,000 of the

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 7 of 12

insurance proceeds holding back on what Mr. Kuhl asserts are pretextual grounds
not mentioned in its April 22, letter. He has work offers which have been held in
abeyance until he can get his workshop “up and running” which would cure any
delinquent payments. '

9. He asks actual and statutory damages against MTGLQ and the Trust
pursuant to 15 USC 1641; equitable relief against Rushmore ordering it to pay the
balance of the insurance proceeds so he can repair his garage/worship; damages
against Rushmore. See seeks damages from Rushmore as escrow holder for breach
of fiduciary duty

JURISDICTION

10.This court has jurisdiction pursuant to 28 USC 1331 because this
action involves a law or statute of the United States. Alternatively, it has
jurisdiction under 28 USC 1332 because the plaintiff and all defendants are
citizens of different states.

PARTIES
11. Mr. Kuhl resides at 11 Melanie Way, Hyde Park, N.Y.
12. U.S. Bank Trust N.A. has a principal office at 180 South 54" St., St.

Paul, Minn.

 

' Under the terms of his mortgage, Mr. Kuhl could designated the garage/shop unrepairable and
ask that the $157,877 insurance proceeds be paid again his mortgage, but he has elected to have
it rebuilt and by resuming work, cure any mortgage shortfalls with the proceeds of the pending
contracts.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 8 of 12

13. MTGLQ Investors LLC according to the mortgage assignment it
recorded with the Dutchess County clerk has offices at 6011 Connection Dr. ,
Irving TX.

14. Rushmore Home Loans Management has a principal office at 15480
‘Canyon Rd., Irvine, CA.

15. Legacy Mortgage Asset Trust 2018 GS 1 is a Delaware statutory trust
and U.S. Bank Trust N.A. is its registered agent for service.

FACTUAL ALLEGATIONS

16. In 2004 Mr. Kuhl took a $229,853. Mortgage on his home
with Household Finance Realty. On March 13,2014 , his mortgage was assigned to
LSF8 Master Participation Trust. On April 6, 2018, LSF8 appears to have assigned
the mortgage to MTGLQ, but the assignment was not recorded with the Dutchess
County t Clerk until February 14, 2019. That same day, MTLG filed an
assignment of the Kuhl mortgage to the present Trust.

17.Neither MTGLQ nor the present Trust has ever provided Mr.. Kuhl
with the notifications required by 15. USC 1641 g and more than 30 days have
transpired from the mortgage assignments.

18. As noted above, Rushmore has short-changed Mr. Kuhl $25,000
for the first payment it said it was sending to him, and not released the additional

$25,000 when the work was 40 percent completed.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 9 of 12

AS AND FOR A FIRST CAUSE OF ACTION
As Against U.S. Bank National Association Not In Its Individual Capacity but
Solety as Owner Trustee for Legacy Mortgage Asset Trust 2018 GS1
Violation of 15 USC 1641 ¢

40. Plaintiff repeats the allegations set forth above as if more full set forth
below.

41. The “Helping American Families Save Their Homes Act,”
(1SUSC §1641 (g)) is part of TILA. It requires that “in addition to other
disclosures required by this subchapter, not later than 30 days after the date on
which a mortgage loan is sold or otherwise transferred or assigned to a third party,
the creditor that is the new owner or assignee of the debt shal! notify the borrower
in writing of such transfer, including the identity, address, telephone number of the
new creditor; the date of transfer; how to reach an agent or party having authority
to act on behalf of the new creditor; the location of the place where transfer of
ownership of the debt is recorded; and any other relevant information regarding the
new creditor.”

42. The Kuhl mortgage was assigned to the current Trust on March 14,

2019. More than 30 days have transpired since then, and it has not provided Mr.

Kuht with the disclosures required ay 15 USC 1641 g.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 10 of 12

AS AND FOR A SECOND CAUSE OF ACTION
As Against MTLG - Violation of 15 USC 1641 g

43, Plaintiff repeats the allegations set forth above as if more fully set forth
below.

44, The Kuhl Mortgage was apparently assigned to MTGLQ Investors
LLC on April 6, 2018, but Mr. Kuhl has never received the documentation from its
required by 15 USC 1641 g. That statute of limitations on TILA violations is one
year, but the April 6, 201 8 transfer was not publicly recorded until February 14,
2019, equitably tolling the SOL until then.

AS AND FOR A THIRD CAUSE OF ACTION
As against Rushmore Loan Management — Breach of Fiduciary Duty

45. Plaintiff repeats and re-alleges the allegations set forth above as if more
fully set forth below.

46. When Rushmore placed $157,877 of the insurance proceeds in escrow, it
became Mr. Kuhl’s fiduciary and he its dependent. A fiduciary duty requires a
party to place the interests of the other before his own but Rushmore, without
explanation, has withheld $50,000+ in insurance proceeds belonging to the
plaintiff. |

47. Without a garage/shop. Mr. Kuhl has suffered to date some $50,000 in
lost work white it appears it is withholding the monies due the plaintiff for no bona

fide reason.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 11 of 12

AS AND FOR A FOURTH CAUSE OF ACTION
As Against Rushmore Loan Management - Equitable Relief

48. Plaintiff repeats and re-alleges the allegations set forth above as if more
fully set forth below.

49, Mr. Kuhl has been damages and will continue to be damaged by
Rushmore’s unreasonable and pretextual reasons for not releasing the insurance
funds to him. He seeks an Order from the court for it to forthwith pay him the
$25,000 it said it was including in its first payment, and the $50,000 due since the
work was 40 percent complete.

WHEREFORE, Mr. Kuhl demands as follows:

From U.S. Bank National Association Not In Its Individual Capacity But

Solely as Owner Trustee for Legacy Mortgage Asset Trust 2018 GS1.

Actual and statutory damages for willful violations of 15 USC 1641 g. -

- From MIGLOQ Investors LP Actual and statutory damages for willful
violations of 15 USC 1641 g. |

- From Rushmore Home Loan Management, $30,000 for lost business
resulting from its delay in paying the insurance proceeds to him.

- Against Rushmore Home Loan Management and order directing the

immediate payment of $75,000 from the insurance funds due Mr. Kuhl

which it is holding in escrow.

 
Case 7:19-cv-08403-VB Document 4 Filed 09/16/19 Page 12 of 12

- Together with such other and further relief as the court deems just.

Respectfully,

Jonathan Kuhl, pro se September 7, 2019
11 Melanie Way

Hyde Park, N.Y.

845.393.2257

 
